Citation Nr: 0736953	
Decision Date: 11/23/07    Archive Date: 12/06/07

DOCKET NO.  02-03 498A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for residuals of pneumonia.  


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESSES AT HEARINGS ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active service from January 1959 to March 
1962.

This appeal to the Board of Veterans' Appeals (Board) is from 
an August 2000 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Newark, New Jersey.  


FINDING OF FACT

The veteran does not currently have residuals of pneumonia or 
any other respiratory condition related to his military 
service.  


CONCLUSION OF LAW

Residuals of pneumonia were not incurred or aggravated in 
service.  38 U.S.C.A. §§  1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by a letter 
dated in October 2003, as well as a follow-up notice in May 
2006, the RO advised the veteran of the evidence needed to 
substantiate his claim and explained what evidence VA 
was obligated to obtain or to assist him in obtaining and 
what information or evidence he was responsible for 
providing.  38 U.S.C.A. § 5103(a).  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Because the August 2000 rating decision being appealed was 
issued prior to the enactment of the VCAA in November 2000, 
the RO did not send those VCAA notice letters prior to 
initially adjudicating the veteran's claim - the preferred 
sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004) (Pelegrini II).  But the October 2003 VCAA letter was 
sent prior to the May 2004 supplemental statement of the case 
(SSOC) - wherein the RO readjudicated the claim based on any 
additional evidence that had been received since that initial 
rating decision.  A VCAA follow-up letter was sent in May 
2006, and the RO subsequently sent the veteran another SSOC 
in July 2007, again readjudicating his claim.  

Moreover, neither the veteran nor his representative has made 
any showing or allegation that the timing of the VCAA notice 
resulted in any prejudice to the veteran.  But see Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007) and Simmons v. 
Nicholson, 487 F.3d 892 (Fed. Cir. 2007) (where the 
Federal Circuit Court held that any error by VA in providing 
the notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1), concerning any element of a claim, is presumed 
prejudicial and that once an error is identified, the burden 
shifts to VA to show it was harmless).  The October 2003 VCAA 
letter did not specifically ask the veteran to provide any 
evidence in his possession pertaining to his claim.  
Pelegrini II, 18 Vet. App. at 120-21.  However, the May 2006 
letter did make this specific request and, in any event, VA's 
Office of General Counsel has indicated requiring VA include 
such a request as part of the notice provided to a claimant 
under those provisions is obiter dictum and, therefore, not 
binding on VA.  See VAOPGCPREC 1-2004 (Feb. 24, 2004) (OGC 
discussed this in response to the holding in Pelegrini v. 
Principi, 17 Vet. App. 183 (2002) (Pelegrini I), but the 
Court used basically the same language in Pelegrini II, so it 
is equally applicable).  The Board is bound by the precedent 
opinions of VA's General Counsel, as the Chief Legal Officer 
of the Department.  See 38 U.S.C.A. § 7104(c) (West 2002).

In the May 2006 letter the veteran was asked to give to VA 
any evidence pertaining to his claim, even though the letter 
did not use the precise language specified by the Pelegrini 
Court, and that is sufficient to satisfy § 5103(a).  So any 
failure to make this specific request in the initial January 
2004 VCAA letter is non-prejudicial, harmless error.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993) and 
Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (harmless error). 

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various postdecisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case).  

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on the VA's 
part has been rebutted:  (1) based on the communications sent 
to the veteran over the course of this appeal, he clearly has 
actual knowledge of the evidence he is required to submit; 
and (2) based on his contentions and the communications 
provided to him by VA over the course of this appeal, he is 
reasonably expected to understand from the notices provided 
what was needed.  

The Board notes that, in the March 2006 letter, the veteran 
was informed that a disability rating and effective date will 
be assigned if his service-connection claim is granted.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
And, as mentioned, the RO subsequently readjudicated his 
claim in the July 2007 SSOC.  So his claim has been 
reconsidered since providing the additional, albeit 
necessary, Dingess notice.

The Federal Circuit Court recently held that a statement of 
the case (SOC) or supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, 07-7130 (Fed. Cir. September 17, 2007) (Mayfield 
IV).  As a matter of law, the provision of adequate VCAA 
notice prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See, also, Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The Board is also satisfied as to compliance with its 
instructions from the April 2006 remand.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  

With respect to the duty to assist, the RO has secured the 
veteran's VA medical records, private medical records, the 
reports of his VA examinations, and the morning reports for 
his unit.  As there is no other indication or allegation that 
relevant evidence remains outstanding, the Board finds that 
the duty to assist has been met.  38 U.S.C.A. § 5103A.  

Service Connection Claim

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2007).  Service connection may be 
demonstrated either by showing direct service incurrence or 
aggravation or by using applicable presumptions, if 
available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 

The first requirement for any service connection claim is 
competent evidence of existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  The veteran does not have a current 
diagnosis of pneumonia or some objective clinical indication 
he has residuals of this condition.  At his July 2002 VA 
examination, he was diagnosed with status post pneumonia 
in the service with chronic bronchitis at least twice a year 
with complaints of congestion and sinusitis, based upon his 
reported history.  The examiner noted that the veteran 
reported a history of pneumonia.  At a June 2007 VA 
examination, the examiner noted no recent treatment for 
bronchitis and did not provide a diagnosis of a respiratory 
condition.  VA outpatient treatment records note the veteran 
has sinusitis.  But no record, other than the July 2002 VA 
examination, mentions a respiratory disorder - and pneumonia 
in particular.  

Even if the Board were to assume for the sake of argument 
that the veteran has a current diagnosis of pneumonia (or 
associated residuals), service connection still would not be 
established.  

Unfortunately, the veteran's service medical records (SMRs) 
are not on file for consideration.  The National Personnel 
Records Center (NPRC), a military records repository, has 
indicated his SMRs were destroyed in a 1973 fire.  When a 
veteran's SMRs are unavailable, through no fault of his, VA's 
duty to assist, duty to provide reasons and bases for its 
findings and conclusions, and to consider carefully the 
benefit-of-the-doubt rule is heightened.  Milostan v. Brown, 
4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 
Vet. App. 401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991)).  This, however, does not lower the 
threshold for an allowance of a claim, for example, where the 
evidence almost but not quite reaches the positive-negative 
balance.  In other words, the legal standard for proving a 
claim is not lowered; rather, the Board's obligation to 
discuss and evaluate evidence is heightened.  Russo v. Brown, 
9 Vet. App. 46 (1996).  In these situations where SMRs are 
not available for consideration, in addition to the duties 
imposed by the VCAA, VA's duty to assist is heightened and 
includes an obligation to search for alternative forms of 
records which might support the veteran's case.  Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).  

The RO sent the veteran a NA Form 10355, which he filled out 
and returned.  And with this information, the RO obtained 
morning reports for his unit.  A morning report from August 
1960 shows he was sick.  But unfortunately, no additional 
records were obtained.  Aside from this, the RO provided him 
specific notice of the various types of information and 
evidence that might aid his claim and explained what the 
evidence must show to establish his entitlement to service 
connection.  But he did not supply or identify any additional 
relevant records from his period of military service.  He 
submitted three statements from fellow soldiers.  No further 
development can be conducted, and the heightened duty present 
in cases, as here, where records were destroyed by the fire 
at NPRC, has been met.  See also Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991). 

While the August 1960 morning report shows the veteran was 
sick, it does not show what his ailment was.  His post-
service medical records do not show complaints or treatment 
for pneumonia or residuals of it.  In October 1972, ten years 
after leaving the military, he was treated for 
bronchiectasis.  The Board must note the lapse of many years 
between his separation from service and the first treatment 
for a respiratory disorder.  The United States Court of 
Appeals for the Federal Circuit has determined that such a 
lengthy lapse of time between service and the initial, post-
service manifestation of a condition is a factor for 
consideration in deciding a service connection claim.  Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

A September 2003 pulmonary function test (PFT) showed mild 
restrictive impairment with good response to a 
bronchodilator.  The impairment was not attributed to 
residuals of pneumonia.  A November 2006 VA treatment report 
showed the veteran had chronic sinusitis and allergies, for 
which he used inhalers.  

The veteran underwent a VA examination in July 2002.  He 
reported a history of pneumonia in service and complained of 
bronchitis once or twice a year.  He had no cough, 
expectoration, or shortness of breath at the time of the 
examination.  He complained of sinus congestion and used a 
nasal spray for relief.  

On objective physical examination, the veteran's chest was 
normal in shape and size.  His lungs were clear for 
auscultation and percussion.  The examiner did not hear rales 
or rhonchi.  His PFT was normal.  The examiner diagnosed him 
with status post pneumonia in service (based on history) with 
chronic bronchitis twice a year, with complaints of 
congestion and sinusitis.  No etiology opinion was provided.  

The Board remanded this case in April 2006 for another 
examination and, more importantly, an etiology opinion.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 
38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  The 
veteran underwent a VA respiratory examination in June 2007.  
The examiner reviewed the veteran's claims file in 
conjunction with the examination.  The veteran reported being 
treated for pneumonia in the military, and said he had 
bronchitis twice a year after having pneumonia.  The examiner 
noted the veteran had not been treated recently for 
bronchitis, and last had this condition 20 years ago.  The 
veteran denied chest pain, but complained of shortness of 
breath and getting winded after walking up stairs or running.  
He was not on home oxygen and used oral and nasal 
decongestants to relieve his symptoms.  He was being treated 
for chronic sinusitis by an allergy immunology specialist.  

Upon examination, the veteran's lungs were clear to 
auscultation bilaterally without wheezes, rales, or rhonchi.  
There was no dullness to percussion.  His PFT results were 
normal.  The examiner determined the veteran had no 
respiratory or pulmonary conditions and did not provide a 
diagnosis of a respiratory condition, including pneumonia or 
any associated residuals.  The examiner also pointed out the 
veteran's complaints were unrelated to his period of military 
service.  



The Board finds that the facts and examinations discussed 
above are entitled to great probative weight, and that they 
provide evidence against the veteran's claim.  

The veteran submitted letters from three fellow soldiers, who 
collectively stated he had pneumonia in service and was 
treated at a hospital in Germany.  As his SMRs were destroyed 
in the 1973 fire mentioned, and the Board has a heightened 
duty to apply the benefit-of-the-doubt rule, the Board finds 
that the three letters provide evidence in favor of the 
conclusion that the veteran had pneumonia in service.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See also Milostan 
v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. 
Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991)).  Even so, service 
connection cannot be granted because there is no medical 
nexus evidence that provides a link between the pneumonia in 
service and any current disability.  In fact, a VA examiner 
opined in June 2007 on remand that the veteran does not 
currently have pneumonia or any residuals of this condition 
(again, even assuming he had it in service), and that his 
current condition - the one he does have, is unrelated to 
his military service.  See Watson v. Brown, 4 Vet. App. 309, 
314 (1993) ("A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.").  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  This simply has 
not been done in this instance.



For these reasons and bases, the Board finds that the 
preponderance of the evidence is against service connection 
for residuals of pneumonia, so the veteran's claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

The claim for service connection for residuals of pneumonia 
is denied.  



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


